

	

		II

		109th CONGRESS

		2d Session

		S. 2289

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2006

			Mr. Bunning introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  increase the per resident payment floor for direct graduate medical education

		  payments under the Medicare program.

	

	

		1.Increasing to 100 percent of

			 the locality adjusted national average per resident amount the payment floor

			 for direct graduate medical education payments under the Medicare

			 programSection

			 1886(h)(2)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)(iii))

			 is amended by striking and for the cost reporting period beginning

			 during fiscal year 2002 shall not be less than 85 percent and inserting

			 , for cost reporting periods beginning during or after fiscal year 2002

			 (and before fiscal year 2006) shall not be less than 85 percent, and for cost

			 reporting periods beginning during or after fiscal year 2006 shall not be less

			 than 100 percent.

		

